227 P.3d 1277 (2009)
168 Wash.2d 1006
In re the Termination of Johnathon BLACKBURN, Christina Blackburn & Nathaniel Blackburn.
No. 83838-1.
Supreme Court of Washington.
February 10, 2010.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Chambers, Fairhurst and Stephens, considered this matter at its February 9, 2010, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted and this matter is remanded to the Court of Appeals. It is further ordered that the Court of Appeals is directed to appoint separate counsel for each parent.
/s/ Barbara A. Madsen
CHIEF JUSTICE
*1278